Case 2:20-cv-00862-AB-JC Document 68 Filed 12/11/20 Page 1 of 4 Page ID #:758




 1

 2

 3

 4

 5

 6

 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9

10   ALEXANDER STROSS,                     The following four cases are consolidated
11                                         for the purposes of this Stipulation only:
     Plaintiff,                            Case No: 2:20-cv-00861-AB(JC) Stross
12                                         Case No: 2:20-cv-00862-AB(JC)
                                           Ledergerber
13   v.                                    Case No: 2:20-cv-00863-AB(JC) Walmsley
                                           Case No: 2:20-cv-02044-AB(JC) Kühmstedt
14   NETEASE, INC., et al.,
                                           Hon. André Birotte Jr. Presiding
15
     Defendants.
16                                         [PROPOSED] ORDER ON
                                           STIPULATION TO EXTEND
17                                         PRETRIAL AND TRIAL DATES
18
                                           Current Deadlines:
19
                                           Fact Discovery Cutoff: 1/8/21
20                                         Expert Discovery Cutoff: 2/19/21
                                           Hearing Motion Cutoff: 3/19/21
21
                                           ADR Cut off: 4/2/21
22                                         Pretrial Conference: 6/11/21
                                           Trial: 6/29/21
23

24   RALPH LEDERGERBER,
25   Plaintiff,
26
     v.
27

28                                        1

                                   [PROPOSED] ORDER
Case 2:20-cv-00862-AB-JC Document 68 Filed 12/11/20 Page 2 of 4 Page ID #:759




 1
     NETEASE, INC., et al.,

 2   Defendants,
 3
     JOHN WALMSLEY,
 4
     Plaintiff,
 5

 6   v.
 7
     NETEASE, INC., et al.,
 8
     Defendants.
 9

10
     BERNHARD KUHMSTEDT,

11   Plaintiff,
12
     v.
13

14   NETEASE, INC., et al.,

15   Defendants.
16

17

18

19

20

21

22

23

24

25

26

27

28                                        2

                                   [PROPOSED] ORDER
Case 2:20-cv-00862-AB-JC Document 68 Filed 12/11/20 Page 3 of 4 Page ID #:760
Case 2:20-cv-00862-AB-JC Document 68 Filed 12/11/20 Page 4 of 4 Page ID #:761




 1
      Trial (Kühmstedt)         August 31, 2021        October 19, 2021 at 8:30

 2
                                                       am

 3   //

 4   //

 5         SO ORDERED.
 6

 7
     Dated: December 11, 2020          By:
 8                                           HON. ANDRÉ BIROTTE JR
 9                                           UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           4

                                   [PROPOSED] ORDER
